UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1877


WINFRED F. NICHOLSON,

                Plaintiff – Appellant,

          v.

THERESA V. DANIELS, Internal Revenue Service,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia at Alexandria.    Claude M. Hilton, Senior
District Court. (1:10-cv-00168-CMH-TCB)


Submitted:   December 16, 2010           Decided:   December 22, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Winfred F. Nicholson, Appellant Pro Se.    Dennis Carl Barghaan,
Jr., Assistant United States Attorney, Alexandria, Virginia;
Steven Wesley Parks, Rachel Ida Wollitzer, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Winfred   F.    Nicholson       appeals    the    district      court’s

order dismissing, pursuant to 28 U.S.C. § 1915(e)(2)(B) (2006),

his complaint in which he challenged the validity of the federal

income tax statutes and the Internal Revenue Service’s levies to

collect his income tax liabilities.              We have reviewed the record

and find no reversible error.                 Accordingly, we affirm for the

reasons stated by the district court.                 Nicholson v. Daniels, No.

1:10-cv-00168-CMH-TCB         (E.D.   Va.     filed    July    12,    2010;    entered

July 13, 2010).          We dispense with oral argument because the

facts   and    legal    contentions    are      adequately      presented      in   the

materials     before    the   court    and     argument       would   not     aid   the

decisional process.

                                                                              AFFIRMED




                                          2